                                                SEVERANCE AND RELEASE AGREEMENT



            This Severance and Release Agreement (“Agreement”) is made by and
between HAIG S. BAGERDJIAN (“Executive”) and SYNCOR INTERNATIONAL CORPORATION
(“Syncor”).

            WHEREAS, Executive has been employed as an Executive Vice President
of Syncor and President and Chief Executive Officer of Syncor Overseas Ltd.
(“Overseas”); and

            WHEREAS, Syncor and Executive agree to the termination of
Executive’s employment in return for certain benefits as described in Paragraph
2 of this Agreement, which benefits are also provided by Syncor for and in
consideration of the other covenants of Executive contained in this Agreement.

            NOW THEREFORE, the parties agree as follows:

            1.            Employment Status and Termination of Employment.



                        (a)            Active Employment Period.  From the date
of this Agreement until January 31, 2002 (the “Active Employment Period”),
Executive will continue to serve as an Executive Vice President of Syncor and as
the President and Chief Executive Officer of Overseas, and will continue to be a
member of the boards of directors of any subsidiaries of Syncor of which he is a
member as of the date of this Agreement and will also continue to be an officer
of any other subsidiaries of Syncor as to which he is an officer as of the date
of this Agreement.  During the Active Employment Period, Executive will report
to Robert G. Funari and have the following responsibilities:

                                    (i)            He will work to close those
transactions that have been approved by Syncor’s officers and its board of
directors and will not initiate any new transactions.

                                    (ii)            He will participate in the
design and implementation of the communications strategy regarding the change in
his role—both internal and external.

                                    (iii)            He will assist any
designated executives of Overseas in gaining an in-depth understanding of the
current status of Overseas’ business.

                                    (iv)            He will assist Monty Fu and
Robert G. Funari in developing strategic alternatives for Syncor, including
acting as an advisor in discussions with respect to any business combinations or
strategic alliances.

Executive will be provided with the same e-mail and voice mail access which he
now enjoys and, to the extent necessary to him to perform the duties specified
in this Paragraph 1(a), an office, secretarial services and other support
services as appropriate.  Effective January 31, 2002, Executive will relinquish
his title of President and Chief Executive Officer of Overseas, and will resign
from the boards of directors of any subsidiaries of Syncor of which he is then a
member, and will also resign as an officer of any other subsidiaries of Syncor
as to which he is then an officer.

                        (b)            Inactive Employment Period.  Effective
February 1, 2002, Executive will continue to be employed by Syncor as Executive
Vice President through the earlier of January 31, 2004 or the 30th day after
Executive tenders notice of termination of his employment (the period being
referred to hereinafter as the “Inactive Employment Period,” and the date on
which the Inactive Employment Period ends being referred to hereinafter as the
“Employment Termination Date”), on the following basis: 

                                    (i)            He will remain available to
consult with Monty Fu and Robert G. Funari or their designees at Syncor’s
offices during business hours upon reasonable advance notice.  Any travel he is
asked to undertake will be by business class.

                                    (ii)            He will not be required to
consult for more than 20 hours in any calendar month on a non-cumulative basis.

                                    (iii)            He will be entitled to
render services to others in an employment or consulting capacity for additional
compensation.

                                    (iv)            He will be provided with the
same e-mail and voice mail access which he now enjoys and, to the extent he is
called upon to consult, an office, secretarial services and other support
services as appropriate.

            2.            Benefits Subject to Executive’s Continued Fulfillment
of His Obligations Under This Agreement.  Syncor will provide Executive with the
following benefits, in lieu of any benefits that may be available under any
other program, plan, or agreement with Syncor providing severance or other
post-employment commitments or arrangements, except as otherwise provided in
Paragraphs 4, 5 or 18:



                        (a)            Base Pay Continuation.  Syncor agrees to
continue to pay Executive his base annual salary of $275,000 from the date of
this Agreement through the Employment Termination Date.  The base pay
continuation will be paid in regular payroll installments beginning on the first
regular pay date after the date of this Agreement.  These payments are subject
to withholding and other deductions as required by law or otherwise. 
Notwithstanding the foregoing, on or after January 31, 2002, upon 30 days’
written notice to Syncor, Executive may elect to terminate his employment with
Syncor and receive at the Employment Termination Date, in lieu of the base pay
continuation described in this Paragraph 2(a), a lump-sum payment representing
Executive’s base salary ($275,000) for the remaining months from and after
giving such notice to and including the month of January 2004.  This lump-sum
payment will be subject to withholding and other deductions as required by law
or otherwise. 



                        (b)            Additional Payments.  Syncor agrees to
pay Executive a total additional amount of $1,000,000 in quarterly installments
of $125,000 on the last day of each calendar quarter, beginning March 31, 2002
and ending December 31, 2003.  These payments are subject to withholding and
other deductions as required by law or otherwise.  Notwithstanding the
foregoing,



                                    (i)             If Executive elects to
terminate his employment in accordance with Paragraph 2(a); or



                                    (ii)            At Syncor’s election at any
time prior to the termination of the Executive’s employment,



Executive will receive, in lieu of the remaining additional payments described
in this Paragraph 2(b), a lump-sum payment representing the sum of the remaining
additional payments.  Any such lump-sum payment will be subject to withholding
and other deductions as required by law or otherwise.



                        (c)            Stock Options. 



                                    (i)            On June 16, 1998, Executive
was granted options to purchase 50,000 shares of Syncor common stock under the
Syncor International Corporation 1990 Master Stock Incentive Plan, as amended
and restated as of June 18, 1997 (the “1990 Master Plan”).  As of August 1,
2001, Syncor will deem as satisfied the performance goals set forth in
Executive’s option grant such that Executive will be vested in said options as
of that date. 



                                    (ii)            If, at the Employment
Termination Date, Executive is not already fully vested in the options to
purchase 57,936 shares of Syncor common stock granted to him on June 20, 2000
under the Syncor International Corporation Executive Long Term Performance
Equity Plan (“Long-Term Plan”), in accordance with the terms of Executive’s
option grant, he will at that time become fully vested in said options as if the
stock price targets specified in connection with said option grant had been
met. 



                                    (iii)            Subject to the foregoing,
Executive shall be entitled to continued vesting of the options previously
granted to him under the 1990 Master Plan and the 2000 Master Stock Incentive
Plan in accordance with their respective terms.



                        (d)            Vacation.  On the first regular pay date
following the date of this Agreement, Syncor will pay Executive his accrued but
unused vacation time as of December 31, 2001, in the form of (i) a lump-sum
payment in the gross amount of $41,600 and (ii) a lump-sum payment of $51,149,
equal to the value of 385 hours of additional vacation time which Executive
would have accrued but for the 320-hour limit in Syncor’s vacation policy.  Said
payments will be subject to withholding and other deductions as required by
law.  Executive will continue to accrue vacation time for the period after
December 31, 2001, based on his employment during such period.  Upon the
Employment Termination Date, Executive will be paid for all accrued but unused
vacation time.



                        (e)            Outplacement Counseling and Services. 
Syncor will pay all reasonable fees associated with Executive’s enrollment in an
outplacement counseling program of Executive’s choice for the time period of
February 1, 2002, through January 31, 2004. 



                        (f)            Attorneys/Advisors Fees.  Syncor will pay
all reasonable attorneys fees and advisors fees incurred by Executive in
connection with the negotiation of this Agreement, not to exceed $35,000.



                        (g)            Long-Term Care Insurance Premiums.  In
the event Executive, on termination of his employment, elects to continue
long-term care insurance coverage under the Syncor International Corporation
Executive Benefit Plan for Officers (which includes health, life, and long term
care provisions) (the “Executive Benefit Plan”), Syncor will pay all remaining
premiums due for such long term care insurance coverage.



In the event of Executive’s death during the Active Employment Period or the
Inactive Employment Period, his Beneficiary will be entitled to the payments and
other benefits that Executive would have received if he had been employed
throughout the Active Employment and the Inactive Employment Period (other than
continuation as a participant in employee benefit plans to the extent dependent
upon continued employment).  For purposes of the preceding sentence, the
Executive’s “Beneficiary” is, collectively, the person or persons or other
entity or entities designated by him in writing to the Vice President, Human
Resources and Communications, of Syncor to receive such payments and other
benefits in the event of Executive’s death.  If Executive designates more than
one person or entity as Beneficiary, such payments and other benefits will be
paid in equal shares to such persons or entities whom Executive has designated
as Beneficiary who survive him or are in existence at the time of his death,
unless he otherwise indicates in the instrument designating the Beneficiary. 
Executive may revoke his designation of a Beneficiary, and may designate a new
Beneficiary, at any time.  If Executive fails to designate a Beneficiary, of if
no designated Beneficiary is in existence at the time of Executive’s death, the
Beneficiary will be the Executive’s estate.



            3.            “Executive’s Continued Fulfillment of His Obligations
Under This Agreement.” As used in Paragraph 2 of this Agreement, the term
“Executive’s continued fulfillment of his obligations under this Agreement” will
mean his substantial compliance with all material terms of this Agreement, and
Executive will not be considered to have failed to fulfill his obligations under
this Agreement unless he has been determined by a final order of a court of
competent jurisdiction to have materially breached a material obligation under
this Agreement while Syncor has materially complied with all of its obligations
under this Agreement.  If Syncor has a good faith and reasonable belief that
Executive has materially breached a material obligation under this Agreement,
Syncor will provide forty-five days (45) written notice to Executive explaining
in detail the material breach.  At any time during the forty-five (45)-day
period following his receipt of that notice, Executive will have an opportunity
to cure such material breach. 



            4.            Participation in Other Benefit Plans and Programs. 
For so long as Executive remains employed by Syncor, and in addition to his
existing rights under benefit plans and programs described in Paragraph 2,
Executive will be entitled to continue to participate in the following benefit
plans and programs sponsored by Syncor, in accordance with their respective
terms, to-wit: the Syncor International Corporation Deferred Compensation Plan,
the Executive Benefit Plan, the Syncor International Corporation Employees’
Savings and Stock Ownership Plan, the Long-Term Plan and the Syncor
International Corporation 2001 Officer Incentive Plan (the “Incentive Plan”);
provided, however, that:



                        (a)            Executive’s benefits, if any, under the
Incentive Plan will be determined on a basis consistent with the benefits, if
any, of other officers of Syncor participating in the Incentive Plan;



                        (b)             Executive will not be eligible to
participate in the Long-Term Plan after January 31, 2002 (except as provided in
Paragraph 2(c)(ii) of this Agreement); and



                        (c)             Any acceleration of vesting or payment
of benefits under any plan described in Paragraph 2 or this Paragraph 4 which
occurs prior to the later of the termination of this Agreement or the expiration
of any stock options or other rights or benefits and which applies to officers
generally who participate in such plan, whether on account of an “event” or a
“change in control” (as they may be defined in such plan) or for any other
reason, will also apply to Executive.



In the event Executive’s employment with Syncor terminates for any reason,
Syncor will, upon reasonable notice from Executive, assist Executive in the
acquisition of a portable medical insurance policy covering him and his eligible
dependents, with Executive as the policyholder and with the premiums thereunder
to be paid by Executive.



            5.            Indemnification.  Syncor will indemnify Executive if
Executive was or is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding based on acts or
omissions that occurred on or before the Employment Termination Date, whether
civil, criminal, administrative, or investigative, and whether formal or
informal, by reason of the fact that Executive is or was a director, officer,
advisory director, executive or agent of Syncor, against expenses, including
attorneys fees, judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by Executive in connection with such action,
suit or proceeding, to the fullest extent and in the manner permitted by law,
provided that Executive acted in good faith and in a manner Executive reasonably
believed to be in or not opposed to the best interests of Syncor and, with
respect to a criminal action or proceeding, provided that Executive had no
reasonable cause to believe that his conduct was unlawful. 



            6.            Further Assistance.  At Syncor’s reasonable request,
Executive agrees to provide Syncor with cooperation in any lawsuits arising out
of events during Executive’s employment at Syncor, provided such assistance does
not unreasonably and materially interfere with Executive’s duties or
responsibilities under any subsequent employment.  Upon reasonable notice from
Syncor, Executive agrees to participate in discovery and trial preparation, and
to assist Syncor’s legal counsel as and where needed, including attendance at
depositions and trials (“Litigation Assistance”).  Executive will use reasonable
efforts to timely respond to Syncor’s requests for Litigation Assistance and to
provide such Litigation Assistance.  Upon termination of any lawsuit in which
Executive provides services, Executive will, at Syncor’s request, deliver to
Syncor all materials related to the lawsuit.  It is understood that Executive’s
Litigation Assistance will be rendered only because of his knowledge of the
facts underlying any such lawsuits and he will not be required to render
assistance of a legal nature because he is an attorney.  Syncor will use its
best efforts to schedule any appearances by Executive so as to minimize any
inconvenience to him.  To the extent that he renders Litigation Assistance, he
will be compensated for his time at a reasonable rate on a per diem basis.  In
addition, Executive will be reimbursed for reasonable out-of-pocket expenses
associated with Executive’s assistance, including travel, lodging, meals,
telephone, and similar expenses in accordance with Syncor’s usual policies. 
This compensation is not related to or conditioned on the nature or content of
Executive’s testimony, if any, nor on the outcome of any lawsuit.  Rather, it is
intended solely to provide Executive with reasonable compensation for his time
and actual expenses incurred in rendering Litigation Assistance.



            7.            Waiver and Release. 



                        (a)            In exchange for the payments described
above, Executive hereby waives, releases, gives up, and promises never to make
any claims of any kind (whether Executive knows of them now or not) that
Executive may have against Syncor, its related entities, parent companies, and
subsidiaries (collectively referred to as the “Companies”), or any officer,
director, agent, executive, owner or other representative of the Companies as a
result of facts now in existence, relating to the following:         
                       



                                    (i)            any claims for further
compensation or benefits as an employee from the Companies except as set forth
in this Agreement or the other agreements or plans specifically referred to
herein;



                                    (ii)            any claims arising out of
Executive’s employment or termination of employment with Syncor;



                                    (iii)            any claims under the
federal Age Discrimination in Employment Act; the federal Civil Rights Act of
1964; 42 U.S.C. § 1981; the federal Family and Medical Leave Act; the federal
Equal Pay Act; the federal Fair Labor Standards Act; the federal Older Workers
Benefit Protection Act; the federal Americans With Disabilities Act; the federal
Worker Adjustment and Retraining Notification Act; or California Government Code
§ 12920, California Government Code § 12940, California Labor Code § 2856, or
California Labor Code § 970;



                                    (iv)            any claims under any
contract, agreement (except this Agreement or the other agreements or plans
specifically referred to herein), promise or Syncor policy relating to
Executive’s employment by Syncor;



                                    (v)            any claim for violation of
any other public policy; and



                                    (vi)            any claim for attorney fees
relating to the foregoing. Executive accepts the payments described above in
Paragraph 2 in full satisfaction of all such claims. Executive’s above waiver
and release also does not include “future claims or rights” within the meaning
of that phrase under the federal Older Workers Benefit Protection Act.



                        (b)            Syncor, on behalf of itself and any of
the Companies, hereby waives, releases, gives up, and promises never to make any
claims of any kind (whether it knows of them now or not) that it may have
against Executive as a result of facts now in existence, relating to the
following:



                                    (i)         Executive’s employment
relationship or termination of employment with Syncor;



                                    (ii)            any claims under any
contract, agreement (except this Agreement or the other agreements or plans
specifically referred to herein), promise or Syncor policy relating to
Executive’s employment by Syncor;



                                    (iii)            any claim for violation of
any other public policy; and



                                    (iv)            any claim for attorney fees
relating to the foregoing.



The provisions of this Paragraph 7(b) will not apply to claims by any of the
Companies against Syncor (1) which do not, as to all of the Companies in the
aggregate, exceed $250,000; (2) which relate to or arise out of Executive’s
duties as the President and Chief Executive Officer of Overseas (other than
where Executive has acted in good faith in what he reasonably believed to be in
the best interests of the Companies); and (3) as to which, as of the date of
this Agreement, the Companies have no knowledge nor should they have such
knowledge.



                        (c)            Syncor and Executive each agrees that it
or he, as the case may be, has been fully advised of the contents of §1542 of
the California Civil Code (“§1542”), and said section and the benefits thereof
are expressly waived as to any claims, known or unknown, which exist up to and
including the date of this Agreement.  Section 1542 reads as follows:



                                    §1542.  (General  release  -  claim 
extinguished.) A general
                        release does not extend to claims which the creditor
does not know
                        or suspect to exist in  his favor at the time of 
executing the release,
                        which if known to him must have materially affected his
settlement
                        with the debtor.



Syncor and Executive each represents that it or he, as the case may be,
understands and acknowledges the significance and the consequences of its or his
release, as well as the specific waiver of §1542.



            8.            Confidential Information. 



                        (a)            Executive has been employed by Syncor in
a position of great trust and responsibility that gives him access to sensitive
information of a confidential nature, about the executives, officers and
consultants of the Companies (collectively referred to as the “Management”), as
well as access to confidential or proprietary information about the Companies. 
For the purposes of this Agreement, the term “Confidential Information” will
include, without limitation, sensitive information of a confidential or any
nonpublic information relating to the Management or Companies and with regard to
the Companies, nonpublic financial information, information concerning
compensation or benefit programs, internal projections, budgets, financial
plans, marketing and advertising strategies or plans, promotional materials,
vendor and product information, cost and price information, the identity and
lists of actual or potential customers, vendors, executives, suppliers and
distributors, sources of supply for capital equipment, test results or market
studies concerning competitors and competitive products and any other matters
not specifically mentioned above which would constitute a trade secret. 
Executive acknowledges that the Confidential Information derives independent
economic value from not being readily known to or ascertainable by proper means
by others who can obtain economic value from its disclosure or use and that
reasonable efforts have been made to maintain the secrecy of such Confidential
Information.



                        (b)            Executive agrees to keep such
Confidential Information confidential at all times during and for a period of
thirty-six (36) months from the date of this Agreement, and agrees further that
he will neither disclose, furnish, disseminate, make available nor use any
Confidential Information, for his own or a third party’s benefit nor disclose or
communicate such information to any third party, person or entity, either before
or during such period.  Executive’s obligations under this Paragraph 8 will not
apply to any part of the Confidential Information that was or became generally
available to the public other than as a result of disclosure by Executive. 
Further, Executive’s obligations under this Paragraph 8 will not apply to the
disclosure of Confidential Information where such disclosure is required by law
and Executive is subject to civil or criminal sanctions or penalties for failing
to disclose information, provided Executive gives Syncor prompt notice of any
such situation and endeavors, and cooperates fully (to the extent consistent
with his legal or ethical obligations) with Syncor’s efforts, to prevent such
disclosures, keep such disclosures to a minimum, and secure protective orders or
similar arrangements with respect to such Confidential Information.



                        (c)            Executive will return to Syncor, prior to
February 1, 2002, all materials including, without limitation, all Confidential
Information, reports, files, memoranda, and records, keys, access cards,
security passes or badges, computer files or disks and all other physical or
personal property which Executive received, prepared or helped to prepare, in
connection with Executive’s employment, together with copies in whatever form;
provided, however, that he may retain possession of the Dell computer and cell
phone until the termination of his employment. 



            9.            Non-Solicitation.  While employed by Syncor, Executive
will not directly or indirectly recruit or solicit for employment any person who
was employed by Syncor at any time.  In addition, during the six-month period
following the Active Employment Period, Executive will not directly or
indirectly recruit or solicit for employment any person who was employed by
Syncor at any time during the one-month period prior to the date of this
Agreement; provided, however, that, so long as Executive is no longer employed
by Syncor, Executive may recruit and solicit any employee of Syncor who was
involuntarily terminated by Syncor.

            10.            Prohibition Against Disparagement.  The Companies
will not disparage, defame or denigrate the reputation of, or cause or encourage
any other person to so disparage, defame or denigrate the reputation of,
Executive; and Executive will not disparage, defame or denigrate the reputation
of, or cause or encourage any other person to so disparage, defame or denigrate
the reputation of, the Companies or any of their officers.  This Paragraph 10
will not, however, prevent a party from truthfully testifying as required by
compulsion of law.

            11.            Enforcement.  Because Executive’s services are unique
and because Executive has access to Confidential Information and work product,
the parties hereto agree that Syncor would be damaged irreparably in the event
any of the provisions of Paragraphs 6, 7, 8, or 9 hereof were not performed in
accordance with their specific terms or were otherwise breached and that money
damages would be an inadequate remedy for any such non-performance or breach. 
Therefore, Syncor or its successors or assigns will be entitled, in addition to
other rights and remedies existing in their favor, to an injunction or
injunctions to prevent any breach or threatened breach of any of such provisions
and to enforce such provisions specifically (without posting a bond or other
security).  Similarly, Syncor or its successors or assigns and Executive will be
entitled, in addition to other rights and remedies existing in their favor, to
an injunction or injunctions to prevent any breach or threatened breach by the
other of any of the provisions of Paragraphs 5, 7, and 10 and to enforce such
provisions specifically (without posting a bond or other security). 
Notwithstanding anything else in this Agreement to the contrary, absent a
determination by a final judgment of a court of competent jurisdiction (which
judgment is no longer subject to appeal or, if appealed, the judgment has been
confirmed) that Executive has breached this Agreement and quantification of
damages therefor, Syncor shall have no right to withhold any payments hereunder
or offset any such damages against amounts otherwise payable to Executive
hereunder.

            12.            Costs of Enforcement.  If Syncor complies with this
Agreement but Executive violates Executive’s commitments in Paragraphs 6, 7, 8,
or 9 of this Agreement, it is agreed that Syncor may seek judicial enforcement
of its rights under Paragraphs 6, 7, 8, or 9, and it is agreed that Syncor will
be entitled to recover from Executive any costs it incurs (including reasonable
attorney fees) in obtaining judicial enforcement, provided that such cost
recoveries will not exceed the net amounts paid to Executive under Paragraph 2
of this Agreement.  If Executive complies with this Agreement but Syncor
violates its commitments in Paragraphs 1, 2, 3, 4, 5, 6, or 7 of this Agreement,
it is agreed that Executive may seek judicial enforcement of its rights under
Paragraphs 1, 2, 3, 4, 5, 6, or 7 and Executive will be entitled to recover from
Syncor any costs it incurs (including reasonable attorney fees) in obtaining
judicial enforcement.

            13.            Period for Review and Consultation.  Executive has
been advised by Syncor to consult with an attorney regarding this Agreement
before signing it.  Executive has been given twenty-two (22) days after the date
on which Executive received this Agreement to decide whether to sign it.  By
signing this Agreement Executive acknowledges that Executive has read this
Agreement, understands all of its provisions, and knowingly and voluntarily
agrees to all of its terms and provisions.

            14.            Revocation Period.  Once Executive has signed this
Agreement, Executive may still revoke it at any time during the eight (8)-day
period after Executive received this Agreement, by delivering written notice of
revocation to Syncor within this eight (8)-day period.  This Agreement will not
become effective or enforceable until this revocation period has expired without
Executive having revoked this Agreement.  Once this revocation period expires,
if Executive has not revoked this Agreement it will be a binding, non-revocable
agreement between Executive and Syncor.

            15.            Notices.  Any notices or other communications
required or permitted under this Agreement will be given in writing and either
(i) delivered in person, (ii) transmitted by facsimile, or (iii) mailed by
certified or registered mail, postage prepaid, as set forth below (or to such
other address or facsimile number as either party will have last designated by
notice to the other party).  Each such notice or other communication will be
effective (a) if given by facsimile, when transmitted to the number specified in
or pursuant to this Paragraph 15 with evidence of such transmission by the
transmitting equipment, (ii) if given by mail, two (2) days after such notice or
communication is deposited in the United States mails, first class postage
prepaid, addressed as set forth in or pursuant to this Paragraph 15, or (iii) if
given by other means, when actually delivered at such address.

          

If to Syncor, addressed to:

  

Sheila H. Coop

Senior Vice President, Human Resources

     and Communications

Syncor International Corporation

6464 Canoga Avenue

Woodland Hills, CA  91367-2407

Facsimile No.: (818) 737-4898

  

If to Executive, addressed to:

  

Haig S. Bagerdjian, Esq.

14410 Mulholland Drive

Bel Air, CA  90077

Facsimile No.: (310) 472-0730

With a copy addressed to:

  

Heller Ehrman White & McAuliffe LLP

601 South Figueroa Street, 40th Floor

Los Angeles, CA  90017-5758

Attention:  Neal H. Brockmeyer, Esq.

Facsimile No.: (213) 614-1868





            16.            Severability.  The provisions of this Agreement are
severable.  If any part of it is found to be unenforceable, all other provisions
will remain fully valid and enforceable.



            17.            Choice of Laws.  This Agreement will be governed by
the substantive laws of the State of California as applied to contracts entered
into and to be performed entirely within such state by residents thereof.

            18.            Entire Agreement.



                        (a)            This Agreement is the complete
understanding between Syncor and Executive on the matters to which the parties
agree in it, and Executive is not relying on any statement other than the
provisions of this Agreement.  No other promises or agreements will be binding
unless in a writing signed by the parties to this Agreement.  Except to the
extent set forth below or elsewhere in this Agreement, any and all prior
agreements, written or oral, if any, between Syncor and Executive are cancelled
by this Agreement.



                        (b)            Notwithstanding Paragraph 18(a), the
Benefits Agreement between Syncor and Executive, dated December 18, 1989, will
remain in full force and effect in accordance with its terms throughout the
period which ends upon the later of the termination of this Agreement or the
expiration of any stock options or other rights or benefits described in
Paragraph 2 hereof.



                        (c)            Notwithstanding Paragraph 18(a), the
Severance Agreement between Syncor and Executive, dated August 24, 2001 (the
“Severance Agreement”), will remain in full force and effect in accordance with
its terms, except that (A) in the event Executive’s employment is terminated
following a Change in Control, (i) by Syncor other than for Cause or (ii) by
Executive for Good Reason, Executive only will be entitled to Severance Payments
to the extent set forth in Paragraphs 6.1(A), 6.1(B) and 6.1(C) [calculated
without taking into account the additional payment under Paragraph 2(b) of this
Agreement] of the Severance Agreement, and (B) Paragraphs 5 and 6.1 will have no
application after January 30, 2004.  The payment under said Paragraph 6.1(A)
will be offset by any payments which had been made to Executive under Paragraph
2(a) of this Agreement and will be in lieu of any remaining payments due under
said Paragraph 2(a).  Executive will be entitled to the payments under Paragraph
2(b) of this Agreement in addition to any Severance Payments under the Severance
Agreement.  For purposes of the first sentence of this Paragraph 18(c), the
terms “Change in Control,” “Severance Payments,” “Cause” and “Good Reason” have
the meanings set forth in Paragraph 15 of the Severance Agreement, provided that
any termination by Executive of his employment after any Change in Control shall
be deemed to be for Good Reason.



                        (d)            Notwithstanding Paragraph 18(a), the
Indemnitee Agreement between Syncor and Executive, dated June 20, 1996 (the
“Indemnitee Agreement”), will remain in full force and effect in accordance with
its terms.  Any conflict between the Indemnitee Agreement and Paragraph 5 of
this Agreement will be resolved so as to provide Executive with the more
favorable indemnification as between the two agreements.  In addition, Executive
will be provided indemnification under Syncor’s charter and bylaws and
applicable law, and coverage under director and officer liability insurance, no
less favorable than other present and former officers of Syncor.



            19.            Counterparts.  This Agreement may be executed in
counterparts and each counterpart will be deemed an original and, when taken
together with other signed counterparts, will constitute one agreement.



            20.            Headings.  Captions and Paragraph headings are used
herein for convenience only, are no part of this Agreement and will not be used
in interpreting or construing this Agreement.




                        Dated this 31st day of January, 2002.

  

                                                      

SYNCOR INTERNATIONAL CORPORATION

  

By:  /s/ Sheila Coop

Its:  Sr. Vice President,
       Human Resources & Communications

  

HAIG S. BAGERDJIAN

  



                                                                                   



